Citation Nr: 0517769	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-16 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a lumbosacral strain prior to January 27, 2005, and a 
rating higher than 20 percent as of that date.

2.  Entitlement to an initial compensable rating for a left 
great toe disorder prior to January 27, 2005, and a rating 
higher than 10 percent as of that date.

3. Entitlement to an initial compensable rating for 
sinusitis.




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from August 1992 to June 1998.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which, in relevant part, granted service connection for 
lumbosacral strain, degenerative joint disease of the left 
great toe, and sinusitis.  The RO assigned noncompensable 
(i.e., 0 percent) ratings for each disability.  The veteran 
appealed for higher initial ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran was scheduled for a hearing before the Board in 
Washington, D.C., on December 12, 2003, but he did not report 
for his hearing.  He also has not since offered an 
explanation for his absence or requested that his hearing be 
rescheduled.  Accordingly, the Board will review his case as 
if he withdrew his request for a personal hearing.  See 38 
C.F.R. § 20.702(d) (2004).

The Board remanded the case to the RO in May 2004 for 
additional development.  While the case was on remand, the RO 
issued a decision in March 2005 increasing the rating for the 
lumbosacral strain from 0 to 10 percent effective December 
31, 2001, and from 10 to 20 percent effective January 27, 
2005.  As well, the RO increased the rating for the left 
great toe disorder from 0 to 10 percent effective January 27, 
2005, which confirming and continuing the noncompensable 
rating for the sinusitis.

The veteran since has continued to appeal, requesting even 
higher ratings.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(a veteran is presumed to be seeking the highest possible 
rating for a disability unless he expressly indicates 
otherwise).




FINDINGS OF FACT

1.  From December 31, 2000 to January 26, 2005, the veteran's 
lumbosacral strain was not manifested by muscle spasm and 
unilateral loss of lateral spine motion; as well, the 
lumbosacral strain did not cause guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis; also, the veteran did not have moderate limitation 
of motion of his lumbar spine, meaning limitation of forward 
flexion to no greater than 60 degrees or limitation of 
combined motion to no greater than 120 degrees.

2.  Additionally, since January 27, 2005, the lumbosacral 
strain has not caused severe limitation of motion of the 
lumbar spine, meaning limitation of forward flexion to 30 
degrees or less, nor has it resulted in favorable ankylosis.

3.  From December 31, 2000 to January 26, 2005, the veteran's 
left great toe disorder was manifested primarily by 
subjective complaints of pain involving the first 
metatarsophalangeal (MTP) joint; since January 27, 2005, 
there has been objectively confirmed tenderness of the left 
first MTP and some functional limitation because of flare-ups 
of metatarsalgia, but overall the disorder has not caused 
moderately severe foot impairment.

4.  Since December 31, 2000, the veteran's sinusitis has been 
manifested primarily by X-ray findings only; the condition 
has not caused one or two incapacitating episodes per year 
necessitating antibiotic treatment or three to six 
non-incapacitating episodes per year characterized by 
headaches, pain and purulent discharge or crusting.




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for the lumbosacral strain from December 31, 
2000 to January 26, 2005, nor are the criteria met for a 
rating higher than 20 percent as of January 27, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295, effective prior to September 26, 2003; and 
38 C.F.R. § 4.71a, Diagnostic Code 5237, effective since 
September 26, 2003.

2.  The criteria are not met for an initial rating higher 
than noncompensable for the left great toe disorder from 
December 31, 2000 to January 26, 2005, nor are the criteria 
met for a rating higher than 10 percent since January 27, 
2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5279, 5280, 5284 (2004).

3.  The criteria are not met since December 31, 2000 for an 
initial rating higher than noncompensable for sinusitis.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6513 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records disclose treatment for recurrent low 
back pain attributed to lumbosacral strain.  Also, there were 
complaints of left great toe pain stemming from remote 
trauma.  X-ray examination disclosed minor degenerative joint 
disease of the first MTP joint.  As well, there was treatment 
for episodes of sinusitis.  X-ray examination showed a small 
amount of mucosal thickening in the lateral aspect of the 
right maxillary sinus; the sinuses were otherwise clear.  
According to an April 1996 treatment notation, the veteran 
was prescribed Amoxicillin and Sudafed for sinusitis.  In May 
1996, the assessment was that sinusitis had resolved.  
Sudafed was provided, but the prescription for Amoxicillin 
was not refilled.  

A statement, dated in July 2002, was received from Dr. 
Eucebio.  The physician reported that the veteran had been 
under his care from April 2000 to June 2001 for lumbar 
radiculopathy.  There had been 5 sessions of micro current 
stimulation.  

A VA general medical examination was performed in August 
2002.  The veteran reported that he had recurrent sinusitis, 
with drainage and headaches.  He reported that he was treated 
with antibiotics.  He indicated that his last episode was one 
month before.  He also reported that he had recurrent left 
big toe pain.  He noted that he had bumped the toe during 
boot camp.  He denied weakness, fatigability, decreased 
endurance, incoordination or flare-ups.  

Physical examination revealed no tenderness to palpation of 
the MTP joint of the left great toe.  No swelling was 
detected.  The veteran had slight hallux longus.  He denied 
weakness, fatigability, decreased endurance, or 
incoordination or flare-ups.  The examiner did not elicit 
weakness, fatigability, decreased endurance, or 
incoordination.  X-rays of the sinuses showed no air-fluid 
levels.  Mild haziness was seen overlying the sinuses.  X-
rays of the left foot disclosed a lucency involving the 
lateral aspect of the head of the first metatarsal.  The 
remaining bony structures were intact.  The diagnosis was 
recurrent sinusitis.  An additional diagnosis was 
degenerative joint disease, although the examiner added that 
degenerative joint disease was not reported on x-ray 
examination.  The next medical evidence in the claims file 
with respect to the left great toe and the sinuses is the 
below-referenced report of a VA examination performed on 
January 27 2005.  

The veteran was afforded a VA orthopedic examination in 
August 2002.  The veteran referred to an injury during 
service when he landed in an awkward way while playing 
basketball.  He indicated he had developed a nonradiating 
back pain at the time and that back pain had persisted since 
then.  He remarked that he now had pain in the thigh that did 
not go below the knee.  He denied specific flare-ups.  

On clinical inspection, there was no paravertebral muscle 
spasm.  He reported low back pain on straight leg raising on 
the left at 40 degrees.  Range of motion of the spine was 
full.  The veteran could laterally bend to 40 degrees, rotate 
to 40 degrees, extend to 30 degrees, and flex to 90 degrees, 
respectively.  There was normal muscle tone and strength.  
Deep tendon reflexes were 2+ and symmetrical.  A CT scan of 
the lumbar spine was within normal limits, with 
intervertebral disc height and height of vertebral bodies 
well maintained throughout.  The diagnosis was low back pain 
based on decreased endurance, which could be classified as 
mild limitation of motion of the spine.  The next medical 
evidence in the claims file with respect to the lumbar spine 
is the below-referenced report of a VA examination performed 
on January 27 2005.  

A VA examination of lumbar spine, left great toe, and sinuses 
was performed on January 27, 2005.  The veteran reported 
chronic sinusitis characterized by continuous post nasal 
drainage.  He indicated that he felt facial pain.  He noted 
that symptoms were present year round.  He mentioned 
treatment with Allegra-D tablets and Flonase nasal spray.  He 
stated that he had not taken any antibiotic treatment for his 
sinusitis so far.  Further, the veteran noted that flare-ups 
of back pain occurred on prolonged standing or sitting.  He 
related that low back pain radiated down the anterior aspect 
of the left leg.  He denied bowel or bladder incontinence.  
He remarked that, during the last year, he had to take sick 
leave for his low back pain for a total of 6 days.  Also, the 
veteran stated he had intermittent flare-ups of pain in the 
left first MTP joint.  He denied swelling of the joint.  
Flare-ups of pain reportedly lasted for a day or so.

The veteran came walking into the examination room without an 
assistive device.  His gait was slow and stiff.  Nasal mucosa 
showed hypertrophy without any rhinorrhea or crusting.  
Sinuses were nontender.  It was found that the lumbar spine 
showed no postural abnormalities or deformities such as 
kyphosis or scoliosis.  There was mild spasm of the 
paravertebral muscles.  Tenderness was elicited over the 
lumbar spine.  Range of motion of the lumbar spine was as 
follows:  forward flexion 60 degrees, extension 30 degrees, 
left lateral flexion 30 degrees, right lateral flexion 35 
degrees, rotation to the left 35 degrees and rotation to the 
right 35 degrees.  Movements of the lumbar spine were 
performed slowly, with guarding and with pain through 
flexion, extension, right lateral flexion and right rotation.  
There was no evidence of fatigability on examination.  

Examination further revealed that the left foot showed mild 
hallux valgus of 10 degrees.  There was no swelling of the 
first MTP joint; however, it was tender to palpation.  The 
left hallux showed active and passive dorsiflexion to 35 
degrees, active plantar flexion to 15 degrees and passive 
plantar flexion to 25 degrees, without any evidence of 
weakened movement against resistance.  He had pain in the 
first MTP on dorsiflexion of the hallux.  Deep tendon 
reflexes were 2+ and symmetrical in the lower extremities 
bilaterally.  Motor examination showed normal muscle strength 
in the lower extremities.  Sensory examination was grossly 
intact.  X-rays of the lumbar spine showed a minimal S-shaped 
scoliosis.  X-rays of the left foot and sinuses were 
interpreted as normal.  

The diagnosis was lumbosacral strain.  The veteran reported 
on the day of the examination that he rated his pain as 9 on 
a scale of 1 to 10.  In the examiner's opinion, there was not 
any additional range of motion loss.  There did have 
radiation of low back pain to his left thigh, but the 
examiner commented that there was no evidence of focal 
neurological deficit.  An additional diagnosis was left foot 
metatarsalgia.  The examiner pointed out that, during flare-
ups, metatarsalgia would cause difficulty walking.  Another 
diagnosis was recurrent sinusitis.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the claimant, cumulatively, by 
letters dated in April 2002 and May 2004 that VA would obtain 
all relevant evidence in the custody of a Federal department 
or agency.  He also was advised that it was his 
responsibility to provide a properly executed release (e.g., 
a VA Form 21-4142) so that VA could request medical treatment 
records from private medical providers.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statement of the case (SSOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claims, and 
essentially notified the claimant of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  In a May 2004 
letter, VA requested that the veteran furnish names and 
addresses of private medical care providers.  Specifically, 
VA advised that it sought records of treatment sessions with 
Dr. Eucebio, any reports of an MRI of the lumbar spine, and 
reports of any dental procedure and/or referral consultation 
with an ENT specialist.  The veteran did not respond to that 
request for private medical information.  

Additionally, the claimant was asked to advise VA if there 
was any other information or evidence he considered relevant 
to his claims so that VA could help him by getting that 
evidence.  He also was advised what evidence VA had requested 
and notified in the SOC and SSOC what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received, which is obtainable.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this particular case, as mentioned, the April 2002 letter 
from the RO advising the claimant of his rights in VA's 
claims process predated the RO's October 2002 decision 
initially adjudicating his claims.  Accordingly, that VCAA 
letter complied with the sequence of events (i.e., letter 
before denial) stipulated in the Pelegrini decisions, both I 
and II.  Also bare in mind the April 2002 letter was in the 
context of the veteran attempting to establish his 
entitlement to service connection for the conditions at 
issue, which the RO subsequently granted for all of these 
conditions in the October 2002 adjudication.  And although, 
technically speaking, VA did not have a legal obligation to 
send the additional VCAA notice in May 2004 - concerning the 
downstream claims for higher initial ratings - the RO 
nonetheless did, as directed to in the Board's May 2004 
remand.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Stegall v. 
West, 11 Vet. App. 268 (1998).

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel, however, recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was 
non-binding obiter dictum.  Id. at 7.  This is equally 
applicable to Pelegrini II since the holding, concerning this 
"fourth element," is substantially identical.  In addition, 
the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  And the Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

In this particular case, although the April 2002 VCAA notice 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that he was otherwise fully notified of the need 
to give VA any evidence pertaining to the claims.  The April 
2002 VCAA letter requested that he provide or identify any 
evidence supporting his claims for service connection (which, 
again, at that time was the determinative issue).  
And the more recent May 2004 VCAA letter requested this same 
type of supporting information, but instead in the context of 
him establishing his entitlement to higher initial ratings 
(which is now the dispositive, downstream issue).  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

As alluded to, since the veteran takes issue with the initial 
ratings assigned when service connection was granted for his 
lumbosacral strain, left great toe disorder, and sinusitis, 
the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, 12 Vet. App. at 
125-26.

Effective September 23, 2002 and September 26, 2003, during 
the pendency of the veteran's appeal, the schedular criteria 
for the evaluation of spinal disorders were revised.  Where a 
law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies.  
However, only the former criteria can be applied for the 
period prior to the effective date of the new criteria.  But 
both the old and new criteria can be applied as of that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Under criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292:

A 40 percent rating was warranted for limitation of motion of 
the lumbar spine, when severe.  A 20 percent rating was 
warranted for limitation of motion of the lumbar spine, when 
moderate.  A 10 percent rating was warranted for limitation 
of motion of the lumbar spine, when slight.  



Under criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IVDS) was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293:

A 60 percent rating was warranted for pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief.  A 40 
percent rating required severe IVDS, manifested by recurring 
attacks with intermittent relief.  A 20 percent rating was 
warranted for moderate IVDS, manifested by recurring attacks.  
A 10 percent rating was warranted for mild IVDS.  A 
noncompensable (0 percent) rating was warranted for 
postoperative, cured IVDS.  

Under criteria in effect prior to September 26, 2003, 
lumbosacral strain was rated as follows under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295:

A 40 percent rating was warranted for lumbosacral strain, 
severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating was warranted with muscle spasm 
on extreme forward bending, loss of lateral spine motion 
unilateral, in standing position.  A 10 percent rating was 
warranted with characteristic pain on motion.  A 
noncompensable rating was warranted for lumbosacral strain 
with slight subjective symptoms only.  

Criteria for rating IVDS, revised effective September 23, 
2002, are included in the revised criteria for evaluating 
spinal disorders.  The revised criteria for evaluating spinal 
disorders, which became effective September 26, 2003, are 
listed under the General Rating Formula for Diseases and 
Injuries of the Spine.



(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The schedular 
ratings are as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 IVDS

Evaluate IVDS (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.

Formula for Rating IVDS Based on Incapacitating Episodes:

A 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.

A 10 percent rating is warranted for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed 
by a physician and treatment by a physician.

Note (2):  If IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment 
are clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

A 10 percent rating is warranted for anterior metatarsalgia, 
(Morton's disease), unilateral or bilateral.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5279 (2004).  

A 10 percent rating is warranted for hallux valgus, 
unilateral, operated with resection of metatarsal head.  A 
10 percent rating is also warranted for severe hallux valgus 
when severe, if equivalent to amputation of the great toe.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2004).  

A 30 percent rating is warranted for severe foot injuries.  A 
20 percent rating is warranted for moderately severe foot 
injuries.  A 10 percent rating is warranted for moderate foot 
injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2004).  

Note:  With actual loss of use of the foot, rate 40 percent.

Chronic maxillary sinusitis is rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2004).

General Rating Formula for Sinusitis (Diagnostic Codes 6510 
through 6514):

A 50 percent rating is warranted following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  

A 30 percent rating is warranted where there are three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 10 percent rating is warranted where there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A noncompensable rating is warranted where sinusitis is 
detected by x-ray only.  

Note:  An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 
(2004).

Analysis

Lumbosacral Strain

The medical evidence, as a whole, shows the veteran's 
service-connected low back disorder is most appropriately 
rated as lumbosacral strain.  Lumbosacral strain is a 
condition that is rated under the former Diagnostic Codes 
5295 and the revised Diagnostic Code 5237.  On VA examination 
in August 2002, there was no evidence of lumbar muscle spasm.  
As well, although the examiner confirmed the presence of low 
back pain, it was observed that low back pain was equivalent 
in degree to no more than mild limitation of the motion of 
the spine.  The evidence indicates that lumbosacral strain 
was consistent with no more than characteristic pain on 
motion for which a 10 percent rating was warranted under the 
former Diagnostic Code 5295.  In order to have been entitled 
to a rating greater than 10 percent for the lumbosacral 
strain under the former Diagnostic Code 5295, there must have 
been evidence of muscle spasm with unilateral loss of spine 
motion.  This was not demonstrated prior to January 27, 2005.  
Also, absent objective findings of lumbar muscle spasm or 
scoliosis, no basis was provided, prior to January 27, 2005, 
for assignment of a rating higher than 10 percent for 
lumbosacral strain under the revised criteria of Diagnostic 
Code 5237.

A VA examination of the veteran's low back in August 2002 
also showed that he achieved 90 degrees of forward flexion of 
his lumbar spine - indicative of no more than slight, if 
any, limitation of motion.  This at most warrants a 10 
percent rating under the former Diagnostic Code 5292.  As 
well, he achieved a combined range of motion of the lumbar 
spine to at least 235 degrees.  And in order to be entitled 
to a rating higher than 10 percent for limitation of motion 
of the lumbar spine under the revised criteria, other than on 
the basis of limitation of forward flexion, there must be 
evidence of a combined limited range of motion of the lumbar 
spine not greater than 120 degrees.  Clearly, this was not 
shown, based on the medical evidence available during the 
period prior to January 27, 2005.

The VA examination on January 27, 2005, confirmed the lumbar 
spine exhibited no more than 60 degrees of forward flexion.  
Limitation of forward flexion of the lumbar spine to 60 
degrees is equivalent to moderate limitation of motion under 
the former criteria of Diagnostic Code 5292, and satisfied 
the criterion for assignment of a 20 percent rating.  
Limitation of forward flexion of the lumbar spine to 
60 degrees is also the extent of limited motion under the 
revised criteria for assignment of a 20 percent rating.  And 
a 20 percent evaluation for the veteran's low back disorder 
has been in effect since January 27, 2005.

It should be noted that lumbosacral strain, besides being 
evaluated on the basis of lumbar muscle spasm, may also be 
evaluated on the basis of limitation of motion of the lumbar 
spine under the revised criteria of Diagnostic Code 5237.  As 
discussed in the paragraph above, as of the VA examination of 
January 27, 2005, there was sufficient limitation of motion 
of the lumbar spine to satisfy criteria for assignment of a 
20 percent evaluation for lumbosacral strain, based on 
limited motion under the revised criteria of Diagnostic Code 
5237.  

In order to be entitled to assignment of a rating higher than 
20 percent for the veteran's low back disorder since January 
27, 2005, under the former Diagnostic Code 5295, there must 
be evidence of severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  This has not 
been demonstrated.

Also, in order to be entitled to assignment of a rating 
higher than 20 percent for the veteran's low back disorder 
since January 27, 2005, under the former Diagnostic Code 
5292, there must be evidence of severe limitation of motion 
of the lumbar spine.  This also has not been demonstrated.  
As well, in order to be entitled to assignment of a rating 
higher than 20 percent for the veteran's low back disorder 
since January 27, 2005, on the basis of the general formula 
for rating spinal disorders, including the revised criteria 
for lumbosacral strain under Diagnostic Code 5237, there must 
be evidence of limitation of forward flexion of the 
lumbar spine to 30 degrees or less or favorable ankylosis of 
the lumbar spine.  This, too, has not been demonstrated.

The veteran complains of pain radiating from his low back 
down into his left leg.  Also, a private physician reported 
treating the veteran for lumbar radiculopathy.  These 
complaints and manifestations are potentially signs of IVDS.  
Unfortunately, however, the physician's actual treatment 
records have not been provided, although VA asked the veteran 
to complete a medical release so that an attempt could be 
made to obtain these private medical records.

In any event, the available medical evidence from VA during 
the appeal period in question contains no findings on 
objective physical examination, including on diagnostic 
imaging, indicating the presence of IVDS.  Specifically, 
lower extremity motor and sensory status has been shown to be 
well preserved.  As well, a CT scan revealed no disc space 
narrowing or signs of impingement of nerves supplying the 
lower extremities.  So there is no basis to evaluate the 
veteran's low back disorder under IVDS, a condition that is 
rated under the former Diagnostic Code 5293 and the revised 
Diagnostic Code 5243.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected musculoskeletal disability that is at 
least partly rated on the basis of range of motion, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See, too, 38 C.F.R. § 4.59.

Statements from the veteran indicate that he experiences 
constant low back pain and that he discontinued running and 
other strenuous activities because of it.  The Board notes 
that a VA examiner, in August 2002, found that low back pain 
somewhat decreased endurance, though functional loss was even 
then found to be equivalent to no more than mild limitation 
of motion of the lumbar spine.  Moreover, on the most recent 
examination on January 27, 2005, there was no objective 
evidence of fatigability, and the examiner specifically found 
no additional range of motion loss from any manifestations of 
lumbosacral strain.  

The earlier assigned 10 percent rating and the more recently 
assigned 20 percent rating take into account any additional 
range of motion loss from pain, weakened movement, excess 
fatigability or incoordination of the lumbosacral spine.  So 
an increased evaluation, under the former rating criteria, 
based on pain or functional loss alone, is not warranted.  
Functional loss due to pain is already contemplated by the 
revised rating criteria.

The Board points out the RO has already "staged" the rating 
assigned for the veteran's low back disorder - having 
assigned a 10 percent evaluation effective from December 31, 
2001 to January 26, 2005, and a higher 20 percent evaluation 
since January 27, 2005.  The record, however, does not 
support assigning different percentage disability ratings 
during the period in question, other than this.  Fenderson, 
supra.  



For these reasons, the claim for an initial rating higher 
than 10 percent for the low back disability prior to January 
27, 2005, or a subsequent rating higher than 20 percent since 
January 27, 2005, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, 
this doctrine does not apply.  38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Left Great Toe

The veteran reports having sustained trauma of the left great 
toe, and there was 
X-ray evidence in service of degenerative joint disease of 
his left first MTP joint.  By contrast, X-ray examination by 
VA during the years since service failed to demonstrate 
degenerative change of the left great toe.  Although there is 
a conflict in the medical evidence about the presence of 
degenerative changes of the left great toe, the Board shall 
nevertheless assume that the toe does exhibit 
degenerative joint disease.  

Degenerative joint disease of the left great toe may be rated 
on the basis of traumatic arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2004).  In turn, traumatic 
arthritis, in the case of a toe, is most appropriately rated 
on the basis of foot injury residuals, such as provided in 
Codes 5279, 5280, and 5284.

At his August 2002 VA examination, even the veteran himself 
denied that his left great toe disorder caused functional 
limitations.  From an objective standpoint, there were no 
clinical findings of impaired function because of the left 
toe disorder, nor were there X-ray findings indicating any 
left great toe deformity.  The medical evidence available 
prior to January 27, 2005 discloses that degenerative changes 
of the left great toe were essentially asymptomatic, except 
for subjective complaints of pain.  In order to have been 
entitled to assignment of a 10 percent rating under 
Diagnostic Code 5284, there must have been evidence of at 
least moderate foot injury residuals, but there was not.

The Board has considered all diagnostic codes that are 
potentially applicable in evaluating the veteran's service-
connected left great toe disorder.  The August 2002 VA 
examination demonstrated no tenderness of the MTP joint of 
the left great toe.  Hence, the medical evidence available 
prior to January 27, 2005 did not support assignment of a 10 
percent evaluation based on metatarsalgia under Diagnostic 
Code 5279.  As well, there was no clinical evidence of 
significant angulation of the left great toe, and the veteran 
has not undergone surgery for hallux valgus of the left great 
toe.  Hence, the medical evidence available prior to January 
27, 2005 also did not support assignment of a 10 percent 
evaluation under Diagnostic Code 5280 based on unilateral 
hallux valgus.  

Another VA examination, performed on January 27, 2005, first 
objectively confirmed left great toe pain (metatarsalgia) and 
first indicated some functional loss from flare-ups of the 
pain.  At the same time, however, there were no objective 
findings of left great toe swelling, only mild hallux valgus, 
and no weakened movement of the toe against resistance.  
Thus, a 10 percent evaluation was assigned for the left great 
toe disorder effective as of January 27, 2005, on the basis 
of either moderate foot injury residuals under Diagnostic 
Code 5284 or on the basis of metatarsalgia under Diagnostic 
Code 5279.

In order to be entitled to assignment of a rating higher than 
10 percent under Diagnostic Code 5284, there must be evidence 
of moderately severe foot injury residuals.  This has not 
been demonstrated.  As well, a 10 percent evaluation is the 
highest schedular rating provided for metatarsalgia under 
Diagnostic Code 5279.  Also, the veteran has only mild hallux 
valgus, and in any event, a 10 percent evaluation is the 
highest schedular rating provided, even for severe hallux 
valgus or postoperative status of hallux valgus.  

The Board notes that the RO has already "staged" the rating 
assigned for the veteran's left great toe disorder, having 
assigned a 0 percent evaluation effective from December 31, 
2001 to January 26, 2005; and a higher 10 percent evaluation 
since January 27, 2005.  The record, however, does not 
support assigning different percentage disability ratings 
during the period in question.  Fenderson, supra.  

For these reasons, the claim for an initial rating higher 
than 0 percent for the left great toe disorder prior to 
January 27, 2005, or a rating higher than 10 percent as of 
that date must be denied.  In reaching this conclusion, the 
Board has been mindful of the benefit-of-the-doubt doctrine.  
But since, for the reasons stated, the preponderance of the 
evidence is against the claim, the doctrine does not apply.

Sinusitis

The veteran reports nasal drainage, headaches and facial pain 
from chronic sinusitis.  However, from an objective 
standpoint, VA examinations in August 2002 and on January 27, 
2005 demonstrated no crusting or purulent discharge.  The 
principal objective finding is X-ray evidence of mild 
haziness about the sinuses, and the 0 percent evaluation 
reflects that finding.  

Only one episode of sinusitis during service, in 1996, was 
treated with antibiotic therapy.  Although the veteran in 
August 2001 indicated treatment of sinusitis 
with antibiotics, there is no supporting medical evidence to 
substantiate the claimed antibiotic therapy.  Significantly, 
when he was later examined in January 2005, he reported that 
he had not used antibiotics for sinusitis "thus far."  On 
the available evidence, the Board can find no pattern of 
recurring episodes of sinusitis of such severity as to 
require antibiotic therapy during the period since December 
31, 2001, which is the subject of this appeal.  

In order to be entitled to assignment of a compensable rating 
of 10 percent for chronic sinusitis, there must be evidence 
of one or two incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or three to six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  This has not been shown by the medical evidence 
covering the entire appeal period.

The Board has considered whether a "staged" rating is 
appropriate for the veteran's chronic sinusitis.  The record, 
however, does not support assigning different percentage 
disability ratings during the period in question.  Fenderson, 
supra.  

For these reasons, the claim for an initial rating higher 
than 0 percent for sinusitis must be denied.  In reaching 
this conclusion, the Board has been mindful of the 
applicability of the benefit-of-the-doubt doctrine.  


ORDER

The claim for an initial rating higher than 10 percent for 
the lumbosacral strain prior to January 27, 2005 is denied, 
as is a rating higher than 20 percent since that date.

The claim for an initial compensable rating for a left great 
toe disorder prior to January 27, 2005 is denied, as is a 
rating higher than 10 percent as of that date.

The claim for an initial compensable rating for sinusitis is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


